IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 256 MAL 2021
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 SAMANTHA CHARLTON,                            :
                                               :
                     Petitioner                :

 COMMONWEALTH OF PENNSYLVANIA,                 : No. 257 MAL 2021
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 SAMANTHA CHARLTON,                            :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2022, the Petition for Allowance of Appeal

is DENIED. Further, the Application for Leave to file Amicus Brief is DENIED as moot.